         Case 3:18-cv-01023-MPS Document 170 Filed 07/16/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
 NOVAFUND ADVISORS, LLC,
                                  No. 3:18-cv-1023 (MPS)
     Plaintiff,

         v.

 CAPITALA GROUP, LLC,

         Defendant.                                 July 16, 2020

                               PLAINTIFF’S STATUS REPORT

       Pursuant to this Court’s Order dated April 9, 2020 (ECF No. 136), Plaintiff NovaFund

Advisors, LLC (“NovaFund”) respectfully submits this Status Report to provide an update since

the last status report was filed jointly among all then-parties on April 3, 2020 (ECF No. 134).

       A.      Pending Motions

       On June 9, 2020, lead and local counsel for Defendant Capitala Group, LLC (“Capitala”)

moved to withdraw as counsel. (ECF No. 151). Though the Court initially granted that motion

(ECF No. 152), the Court vacated that order and reserved judgment on the motion pending a

response by Capitala to NovaFund’s motion for reconsideration. (ECF No. 156.) On June 18,

2020, Capitala opposed the motion for reconsideration. (ECF No. 157.) Capitala’s counsel’s

motion to withdraw (ECF No. 151) and NovaFund’s motion for reconsideration (ECF No. 154)

remain pending.

       In connection with its motion for reconsideration, NovaFund filed a motion to seal (ECF

No. 153) and filed a motion for leave to file a reply brief in further support of its motion for

reconsideration. (ECF No. 158.) Those motions are pending. Since the filing of those motions,

NovaFund does not have clarity on the role of Capitala’s lead counsel. On the one hand, Joseph

Alala, on Capitala’s behalf, sent a text message to Capitala’s former General Counsel, Richard
         Case 3:18-cv-01023-MPS Document 170 Filed 07/16/20 Page 2 of 3




Wheelahan on June 23, 2020 stating that Capitala Group, LLC had been dissolved, that they

were “allowing a default judgement against that LLC as that LLC has no assets,” that he had

hired another litigator, and had replaced current lead counsel. (Ex. 1.) On the other hand, no

replacement counsel has filed an appearance in this action and current lead counsel has been

communicating with Mr. Wheelahan regarding his confidentiality obligations since his

separation from the company. (Exs. 2, 3, 4.)

       Following a status conference held on June 22, 2020, the Court issued an order in which

it stated that it continued to reserve judgment on the motions to withdraw and for

reconsideration. (ECF No. 160.) The Court ordered Capitala to file a declaration regarding the

status of its document production in response to this Court’s January 2020 order compelling such

production, and also to file a memorandum regarding the basis for sealing certain documents.

(Id.) On June 26, 2020, Capitala filed its memorandum on sealing and declaration regarding the

document production. (ECF Nos. 166 & 167.) On June 26, 2020, non-party StepStone Group

LP (“StepStone”) also filed a motion regarding sealing (ECF No. 168) and a motion for its

counsel to be admitted pro hac vice (ECF No. 169). StepStone’s motions are pending.

       B.      Status of Discovery

       The Court’s last scheduling order was issued on April 9, 2020 (ECF No. 136), which set

September 15, 2020 as the close of discovery. Since then, the Court also granted NovaFund’s

motion to extend the deadline for the disclosure of experts and expert reports by NovaFund until

the later of August 7, 2020 or the date it files a motion for default judgment. (Doc. No. 164.)

       In accordance with the Court’s June 22, 2020 order (ECF No. 160), NovaFund filed a

notice later that day to notify the Court that it had been able to postpone the deposition of

Capitala’s former-General Counsel, Richard Wheelahan. (Doc. 161.) That deposition has not



                                                  2
        Case 3:18-cv-01023-MPS Document 170 Filed 07/16/20 Page 3 of 3




yet occurred and remains on hold pending this Court’s ruling on Capitala’s counsel’s motion to

withdraw. The scheduling of other third-party depositions also remain on hold pending an

indication as to whether they will be depositions on liability and damages issues, or only

damages issues.

                                              Respectfully submitted,

                                              PLAINTIFF NOVAFUND ADVISORS, LLC

                                              By: /s/ Jill M. O’Toole
                                                 Jill M. O’Toole (ct27116)
                                                 Alison P. Baker (ct28136)
                                                 Shipman & Goodwin LLP
                                                 One Constitution Plaza
                                                 Hartford, CT 06109
                                                 Tel.: 860-251-5000
                                                 Fax: 860-251-5099
                                                 jotoole@goodwin.com
                                                 abaker@goodwin.com

                                                    Its Attorneys




                                                3
